—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about November 19, 2002, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree, and placed her with the Office of Children and Family Services (OCFS) for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in placing appellant with OCFS. Given all the relevant factors, including the violent nature of the offense, the fact that this was not appellant’s first juvenile offense and the recommendations contained in the psychiatric and probation reports, placement was the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Andrias, J.P., Sullivan, Ellerin, Williams and Lerner, JJ.